                                                 1   MARIA C. RODRIGUEZ (SBN 194201)
                                                     mcrodriguez@mwe.com
                                                 2   MICHELLE S. STROWHIRO (SBN 271696)
                                                     mstrowhiro@mwe.com
                                                 3   ELVIRA R. KRAS (SBN 320390)
                                                     ekras@mwe.com
                                                 4   McDERMOTT WILL & EMERY LLP
                                                     2049 Century Park East
                                                 5   Suite 3800
                                                     Los Angeles, CA 90067-3218
                                                 6   Telephone:    +1 310 277 4110
                                                     Facsimile:    +1 310 277 4730
                                                 7
                                                     Attorneys for Defendant
                                                 8   CELLCO PARTNERSHIP D/B/A VERIZON
                                                     WIRELESS
                                                 9
                                                10                                  UNITED STATES DISTRICT COURT

                                                11                      IN AND FOR EASTERN DISTRICT OF CALIFORNIA
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   JAMIE CARDENAS,                             CASE NO. 2:17-CV-02111-TLN-AC
                                                14                     Plaintiff,                Hon. Troy L. Nunley
                                                                                                 Courtroom 2
                                                15          v.
                                                                                                  ORDER
                                                16   CELLCO PARTNERSHIP, a Delaware
                                                     Corporation d/b/a Verizon Wireless; and,    Complaint Filed: October 11, 2017
                                                17   DOES 1 through 25, inclusive
                                                                                                 [Filed Concurrently With Joint Stipulation to
                                                18                         Defendants.           Extend Discovery Cut-off 45 Days]
                                                19
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28


                                                      ORDER
                                                      CASE NO. 2:17-CV-02111-TLN-AC
                                                 1                                                  ORDER

                                                 2          Having considered Defendant Cellco Partnership d/b/a Verizon Wireless’s (“Verizon”) and

                                                 3   Plaintiff Jamie Cardenas’s (“Plaintiff”) (together the “Parties”) joint stipulation for a 45-day

                                                 4   extension of the April 25, 2019 discovery cutoff date, and good cause appearing,

                                                 5          THIS COURT ORDERS AS FOLLOWS:

                                                 6          The April 25, 2019 discovery cutoff date is advanced to June 10, 2019.

                                                 7          IT IS SO ORDERED.

                                                 8
                                                      Dated: April 17, 2019
                                                 9
                                                10

                                                11
MCDERMOTT WILL & EMERY LLP




                                                12                                           Troy L. Nunley
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                                                             United States District Judge
                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28

                                                      ORDER
                                                      CASE NO. 2:17-CV-02111-TLN-AC
